Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the removable combustion chamber liner, as per claim 24, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites a non-transitory storage medium storing a computer-readable data structure, however the specification, as originally filed, has no disclosure of this data structure. See MPEP 2131.01.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9-12, 17, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vick (10233838).
Regarding claim 1, Vick discloses an apparatus comprising: a combustion chamber wall (figure 7 below) enclosing a combustion chamber (620, fig 6); and a heat exchanger (615, fig 6) adjacent with at least a portion of said combustion chamber wall (col 15, lines 12-19); wherein said heat exchanger transfers heat from a hot gas (fig 7 below) to a cold gas (fig 7 below) and comprises a plurality of hot gas conduits (recuperator manifold tubes, col. 9, lines 50-58) to direct hot gas along respective hot gas paths, and a plurality of cold gas conduits (radial slots, core and alternating channels, col 9, lines 25-37, 58-59) to direct cold gas along respective cold gas paths; and wherein at least some of 
Regarding the limitation “the heat exchanger and the combustion chamber wall are formed together as one entity from a single body of material” this is considered a product–by-process limitation due to it referencing the method as to which the parts are “formed.” Product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference (see MPEP 2113). As set forth in the rejection, Vick substantially the same product as claimed.

    PNG
    media_image1.png
    847
    854
    media_image1.png
    Greyscale



Regarding claim 2, Vick discloses wherein said combustion chamber has a primary combustion chamber inlet (swirler, fig. 6) and a combustion chamber outlet (ceramic turbine, fig 6), and a primary fluid flow path extends between said primary combustion chamber inlet and said combustion chamber outlet.

Regarding claim 3, Vick discloses wherein said heat exchanger at least partially surrounds said combustion chamber (fig 6, recuperator surrounds the combustion chamber) in planes normal to at least a portion of said primary fluid flow path.

Regarding claim 6, Vick discloses wherein said heat exchanger fully surrounds said combustion chamber in said planes, said combustion chamber wall has a circular cross section (col 9, lines 25-37, the combustion chamber is cylindrical which has a circular cross section) in a plane normal to said primary fluid flow path and said heat exchanger has an annular cross section (the recuperator is an annular recuperator) in said plane normal to said primary fluid flow path.

Regarding claim 9, Vick discloses wherein said plurality of hot gas conduits and said plurality of cold gas conduits share at least some conduits boundary walls (col. 9, lines 50-58).

Regarding claim 10, Vick discloses wherein said plurality of hot gas conduits and said plurality of cold gas conduits are disposed within said heat exchanger to provide counter flow between said hot gas and said cold gas (fig 7, the hot and cold gas flow in opposite directions).

Regarding claim 11, Vick discloses wherein at least some of said cold gas conduits provide said cold gas to said primary combustion chamber inlet (fig 7, cold gas flows through the swirler at the primary inlet).



Regarding claim 17, Vick discloses wherein said hot gas conduits and said cold gas conduits are interleaved around said combustion chamber (col 9, lines 50-58, channels are alternating between hot and cold therefore they are interleaved).


Regarding claim 21, the limitation “the apparatus is formed of consolidated powder material” is considered a product by process limitation due to it referencing the method of additive manufacturing used to construct the structure, and as set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference (see MPEP 2113). As set forth in the rejection, Vick substantially the same product as claimed.

Regarding claim 22, Vick discloses wherein said heat exchanger is a recuperator (615, fig 6).

Regarding claim 23, Vick discloses a turbine (610, fig 6) to extract energy from combustion gas from said combustion chamber and to exhaust said hot gas; and a compressor (605, fig 6) to compress said cold gas for supply to said combustion chamber, wherein said recuperator is configured to transfer heat from said hot gas leaving said turbine to said cold gas for supply to said combustion chamber (col 9, lines 50-58).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vick in view of Briesch (5845481).
Regarding claim 13, Vick discloses having a fuel conduit (Vick uses a fuel injector which has a fuel supply which would use a conduit to transmit the fuel from the tank to the injector) 

 Briesch teaches a gas turbine recuperator (80, fig 3) wherein one-4-JONES et al.Atty Docket No.: JRL-550-2412Appl. No.: To Be Assigned or more fuel conduits (50, fig 3) to supply fuel to a combustion chamber (30, fig 3) is disposed proximal to one or more hot gas conduits such that heat from said hot gas heats said fuel (via heat exchanger 52, fig 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recuperator disclosed by Vick by having the fuel conduit disposed proximal to one or more hot gas conduits such that heat from the hot gas heats the fuel based on the teachings of Briesch. One of ordinary skill in the art would do so to improve combustion efficiency as higher temperature fuel leads to greater combustion efficiency.

Regarding claim 14, Vick discloses wherein said combustion chamber has a primary combustion chamber inlet (swirler, fig 6) and a combustion chamber outlet (entrance to the ceramic turbine, fig 6), and a primary fluid flow path (flow path inside the combustor, fig 6) extends between said primary combustion chamber inlet and said combustion chamber outlet, and said one or more fuel conduits supply said fuel (via fuel injector, fig 6) to said primary combustion chamber inlet.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vick in view of Kuo (6711889).
Regarding claim 15, Vick does not disclose wherein respective ones of said hot gas conduits and said cold gas conduits follow involute paths that are an involute of an outer cross sectional boundary through said combustion chamber wall in a cross sectional plane containing a corresponding involute path.
Kuo teaches a gas turbine recuperator (2, fig 2) wherein respective ones of said hot gas conduits and said cold gas conduits (between 21 and 22, fig 3) follow involute paths (see spiral shapes of paths formed by the conduit walls, fig 3), that are an involute of an outer cross sectional boundary (casing 1) through said combustion chamber wall in a cross sectional plane containing a corresponding involute path.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recuperator conduits disclosed by Vick by having respective hot and cold gas conduits follow involute paths in a cross sectional plane based on the teachings of Kuo. One of ordinary skill in the art would recognize the involute pathway would extend the time duration in which heating would take place

Regarding claim 16, Vick discloses wherein said outer cross sectional boundary is circular (the recuperator is circular so the outer cross sectional boundary will be as well).
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vick in view of Bosley (US-Pub 2002/0073688).
Regarding claim 18, Vick does not disclose wherein said hot gas conduits have cross sectional areas normal to said hot gas paths that are greater than cross sectional areas of said cold gas conduits normal to said cold gas paths.
Bosley teaches a recuperator containing hot and cold gas conduits wherein said hot gas conduits have cross sectional areas (82, fig 19) normal to said hot gas paths that are greater than cross sectional areas (80, fig 19) of said cold gas conduits normal to said cold gas paths.
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vick in view of Iwai (US-Pub 2019/0145319)
Regarding claim 19, Vick discloses wherein one or more of said cold gas conduits supply said cold gas into said combustion chamber through respective combustion chamber inlet openings (col 9, lines 25-37).
Vick does not disclose one or more of said combustion chamber inlet openings directing said cold gas to enter said combustion chamber in a mean flow direction non- -5-JONES et al.Atty Docket No.: JRL-550-2412 Appl. No.: To Be Assigned normal to said combustion chamber wall at a respective one of said one or more combustion chamber inlet openings.
Iwai teaches a combustion chamber wall comprising a plurality of combustion chamber inlet openings wherein one or more of said combustion chamber inlet openings directing said cold gas to enter said combustion chamber in a mean flow direction non- -5-JONES et al.Atty Docket No.: JRL-550-2412 Appl. No.: To Be Assigned normal to said combustion chamber wall (63, fig 2) at a respective one of said one or more combustion chamber inlet openings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combustion chamber inlet openings disclosed by Vick by having the flow point in a direction non-normal to a chamber inlet opening based on the teachings of Iwai. One of ordinary skill in the art would point the inlet openings at an angle to create a protective boundary against the combustion chamber wall.

24 is rejected under 35 U.S.C. 103 as being unpatentable over Vick in view of Eastwood (US-Pub 2016/0265772).
Regarding claim 24, Vick does not disclose a removable combustion chamber liner disposed between said combustion chamber wall and said combustion chamber.
Eastwood teaches a combustion chamber wall comprising a removable combustion chamber liner (94, fig 3) disposed between said combustion chamber wall and said combustion chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combustion chamber wall disclosed by Vick by attaching a removable combustion chamber liner based on the teachings of Eastwood. Doing so would create a cooling air cavity to impinge on the combustion chamber liner and prevent heat from traveling to the combustion chamber wall (par. 0063), as suggested by Eastwood

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Vick in view of Kington (9200855).
Regarding claim 25, Vick discloses the apparatus of claim 1.
Vick does not disclose a non-transitory storage medium storing a computer-readable data structure representing a design of the apparatus of claim 1.
Kington teaches a recuperator being designed on a computer aided design software, i.e. creating a data structure representing a design of the recuperator, (col 8, lines 7-15) and then using the data structure to additively manufacture the recuperator (col 9, lines 16-29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the design disclosed by Vick by creating a data structure representing the design based on the teachings of Kington. Doing so would allow for an additive manufacturing machine to construct the product based on the design files (col 8, lines 16-28), as suggested by Kington. 
It would have been further obvious to put the design on a non-transitory storage medium. Doing so would allow for remote manufacturing of the design at a location separate from the initial design facility.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eleitheriou (9395122), Elsaket (US-Pub 2019/0040765) discloses a recuperator with a fuel conduit flowing through it to heat the fuel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SEAN V MEILLER/Examiner, Art Unit 3741                                                                                                                                                                                                        
	
	/TODD E MANAHAN/              Supervisory Patent Examiner, Art Unit 3741